IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 97-10692
                          Summary Calendar




UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ANTHONY CRENSHAW, also known as Ant,

                                          Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:96-CR-128-2-Y
                        - - - - - - - - - -
                            June 3, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Court appointed counsel for Anthony Crenshaw has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.     See 5TH

CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.